DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 03 December 2019.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-8, 10-18 and 20 have been rejected.
4.  Claims 9 and 19 have been objected to.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.  Claims 1, 7, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novaes U.S. Patent No. 7,876,754 B2 in view of Lim US 2016/0277436 A1.
As to claim 1, Novaes discloses a method of redirecting authentication network traffic comprising: 
determining whether an authentication function operating on an authentication node on a network is unresponsive (i.e. no response received) [column 8, lines 53-63]; 
in response to determining that the authentication function operating on the authentication node on a network is unresponsive [column 8, lines 53-63], 
determining that the authentication function operating on an authentication node on a network is responsive (i.e. receiving a reply) [column 8, lines 53-63].

Lim teaches communicating a block message to a diameter routing agent or traffic handling function on the network that requests of the authentication function on the authentication node be blocked (i.e. providing instructions for blocking all data transmissions) [0044].  Lim teaches that in response to determining that the authentication function operating on the authentication node on a network is responsive, communicating an unblock message to a diameter routing agent or traffic handling function on the network that requests of the authentication function on the authentication node be unblocked (i.e. instructions for unblocking all data transmissions) [0046]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Novaes so that a block message would have been communicated to a diameter routing agent or traffic handling function on the network that requests of the authentication function on the authentication node be blocked.  In response to determining that the authentication function operating on the authentication node on a network was responsive, communicating an unblock message to a diameter routing agent or traffic handling function on the network that requested of the authentication function on the authentication node be unblocked. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Novaes by the teaching of Lim because it helps manage the security of a computer network in an efficient and high speed manner [0006].
As to claim 7, Novaes teaches the method of claim 1, wherein determining that the authentication function operating on an authentication node on a network is responsive comprises receiving a message from the authentication function that it is responsive (i.e. receiving the reply message) [column 8, lines 53-63]. 
As to claim 12, Novaes discloses a computer system for authentication comprising a processor, a memory and input/output circuit, the processor being physically configured according to computer executable instructions for: 
determining whether an authentication function operating on an authentication node on a network is unresponsive (i.e. no response received) [column 8, lines 53-63]; 
in response to determining that the authentication function operating on the authentication node on a network is unresponsive [column 8, lines 53-63], 
determining that the authentication function operating on an authentication node on a network is responsive (i.e. receiving a reply) [column 8, lines 53-63].
Novaes does not teach communicating a block message to a diameter routing agent or traffic handling function on the network that requests of the authentication function on the authentication node be blocked.  Novaes does not teach that in response to determining that the authentication function operating on the authentication node on a network is responsive, communicating an unblock message to a diameter routing agent or traffic handling function on the network that requests of the authentication function on the authentication node be unblocked. 
Lim teaches communicating a block message to a diameter routing agent or traffic handling function on the network that requests of the authentication function on the authentication node be blocked (i.e. providing instructions for blocking all data transmissions) [0044].  Lim teaches that in response to determining that the authentication function operating on the authentication node on a network is responsive, communicating an unblock message to a diameter routing agent or traffic handling function on the network that requests of the authentication function on the authentication node be unblocked (i.e. instructions for unblocking all data transmissions) [0046]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Novaes so that a block message would have been communicated to a diameter routing agent or traffic handling function on the network that requests of the authentication function on the authentication node be blocked.  In response to determining that the authentication function operating on the authentication node on a network was responsive, communicating an unblock message to a diameter routing agent or traffic handling function on the network that requested of the authentication function on the authentication node be unblocked. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Novaes by the teaching of Lim because it helps manage the security of a computer network in an efficient and high speed manner [0006].
As to claim 17, Novaes teaches the computer system of claim 12, wherein determining that the authentication function operating on an authentication node on a network is responsive comprises receiving a message from the authentication function that it is responsive (i.e. receiving the reply message) [column 8, lines 53-63].
6.  Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novaes U.S. Patent No. 7,876,754 B2 and Lim US 2016/0277436 A1 as applied to claims 1 and 12 above, and further in view of O’Neil US 2006/0036690 A1.
As to claim 2, the Novaes-Lim combination does not teach the method of claim 1, wherein the block message is an error code. 
O’Neil teaches that the block message is an error code (i.e. error code that prevents transmission) [0035].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Novaes-Lim combination so that the block message would have been an error code.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Novaes-Lim combination by the teaching of O’Neil because it helps classify messages as spam or legitimate [0011].
As to claim 13, the Novaes-Lim combination does not teach the computer system of claim 12, wherein the block message is an error code. 
O’Neil teaches that the block message is an error code (i.e. error code that prevents transmission) [0035].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Novaes-Lim combination so that the block message would have been an error code.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Novaes-Lim combination by the teaching of O’Neil because it helps classify messages as spam or legitimate [0011].
7.  Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novaes U.S. Patent No. 7,876,754 B2 and Lim US 2016/0277436 A1 as applied to claims 1 and 12 above, and further in view of Romero et al US 2020/0145414 A1 (hereinafter Romero).
As to claim 3, the Novaes-Lim combination does not teach the method of claim 1, wherein the block message contains an address of a different authentication node if one is available. 
Romero teaches the block message contains an address of a different authentication node if one is available (i.e. IP address of the proximity-based device authentication) [0049]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Novaes-Lim combination so that the block message would have contained an address of a different authentication node if one was available. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Novaes-Lim combination by the teaching of Romero because it helps prevent a user from performing burdensome authentication tasks [0010].
As to claim 14, the Novaes-Lim combination does not teach the computer system of claim 12, wherein the block message contains an address of a different authentication node if one is available. 
Romero teaches the block message contains an address of a different authentication node if one is available (i.e. IP address of the proximity-based device authentication) [0049]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Novaes-Lim combination so that the block message would have contained an address of a different authentication node if one was available. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Novaes-Lim combination by the teaching of Romero because it helps prevent a user from performing burdensome authentication tasks [0010].
8.  Claims 4, 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novaes U.S. Patent No. 7,876,754 B2 and Lim US 2016/0277436 A1 as applied to claims 1 and 12 above, and further in view of Feldman et al US 2008/0080858 A1 (hereinafter Feldman).
As to claim 4, the Novaes-Lim combination does not teach the method of claim 1, wherein the block message cascades across an entire network. 
Feldman teaches that the block message cascades across an entire network (i.e. message cascaded through network) [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Novaes-Lim combination so that the block message would have cascaded across an entire network.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Novaes-Lim combination by the teaching of Feldman because it helps inform other nodes [0008].
As to claim 5, the Novaes-Lim combination does not teach the method of claim 1, wherein the unblock message cascades across an entire network. 
Feldman teaches that the unblock message cascades across an entire network (i.e. message cascaded through network) [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Novaes-Lim combination so that the unblock message would have cascaded across an entire network.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Novaes-Lim combination by the teaching of Feldman because it helps inform other nodes [0008].
As to claim 15, the Novaes-Lim combination does not teach the computer system of claim 12, wherein the block message cascades across an entire network and wherein the unblock message cascades across an entire network. 
Feldman teaches that the block message cascades across an entire network (i.e. message cascaded through network) [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Novaes-Lim combination so that the block message would have cascaded across an entire network.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Novaes-Lim combination by the teaching of Feldman because it helps inform other nodes [0008].
9.  Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novaes U.S. Patent No. 7,876,754 B2 and Lim US 2016/0277436 A1 as applied to claims 1 and 12 above, and further in view of Na et al US 2015/0161416 A1 (hereinafter Na).
As to claim 6, the Novaes-Lim combination does not teach the method of claim 1, wherein determining that the authentication function operating on an authentication node on a network is responsive comprises periodically testing the authentication function. 
Na teaches that the authentication function operating on an authentication node on a network is responsive comprises periodically testing the authentication function (i.e. test start signal) [0056].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Novaes-Lim combination so that the authentication function operating on an authentication node on a network was responsive would have comprised periodically testing the authentication function.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Novaes-Lim combination by the teaching of Na because it helps check whether the security product is a genuine product [0006].
As to claim 16, the Novaes-Lim combination does not teach the computer system of claim 12, wherein determining that the authentication function operating on an authentication node on a network is responsive comprises periodically testing the authentication function.
Na teaches that the authentication function operating on an authentication node on a network is responsive comprises periodically testing the authentication function (i.e. test start signal) [0056].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Novaes-Lim combination so that the authentication function operating on an authentication node on a network was responsive would have comprised periodically testing the authentication function.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Novaes-Lim combination by the teaching of Na because it helps check whether the security product is a genuine product [0006].
10.  Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novaes U.S. Patent No. 7,876,754 B2 and Lim US 2016/0277436 A1 as applied to claims 1 and 12 above, and further in view of Kim et al US 2020/0089867 A1 (hereinafter Kim).
As to claim 8, the Novaes-Lim combination does not teach the determining if a previous authorization exists.  The Novaes-Lim combination does not teach that in response to determining a previous authorization exists, using the previous authorization. 
Kim teaches the determining if a previous authorization exists (i.e. previous authentication process) [abstract].  Kim teaches that in response to determining a previous authorization exists, using the previous authorization (i.e. using previous authentication) [abstract]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Novaes-Lim combination so that it would have been determined if a previous authorization exists.  In response to determining a previous authorization exists, the previous authorization would have been used. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Novaes-Lim combination by the teaching of Kim because the FIDO protocol provides many advantages in security [0003].
As to claim 18, the Novaes-Lim combination does not teach the determining if a previous authorization exists.  The Novaes-Lim combination does not teach that in response to determining a previous authorization exists, using the previous authorization. 
Kim teaches the determining if a previous authorization exists (i.e. previous authentication process) [abstract].  Kim teaches that in response to determining a previous authorization exists, using the previous authorization (i.e. using previous authentication) [abstract]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Novaes-Lim combination so that it would have been determined if a previous authorization exists.  In response to determining a previous authorization exists, the previous authorization would have been used. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Novaes-Lim combination by the teaching of Kim because the FIDO protocol provides many advantages in security [0003].
11.  Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novaes U.S. Patent No. 7,876,754 B2, Lim US 2016/0277436 A1 and Kim et al US 2020/0089867 A1 (hereinafter Kim) as applied to claims 8 and 18 above, and further in view of Bailey et al US 2018/0054432 A1 (hereinafter Bailey).
As to claim 10, the Novaes-Lim-Kim combination does not teach refraining from purging past authentication determinations in a memory within a purge time threshold. 
Bailey teaches refraining from purging past authentication determinations in a memory within a purge time threshold (i.e. preventing the deletion of authentication data) [0056]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Novaes-Lim-Kim combination so that it would have been refrained from purging past authentication determinations in a memory within a purge time threshold. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Novaes-Lim-Kim combination by the teaching of Bailey because it helps prevent deletion to be replicated to other clients [0001].
As to claim 20, the Novaes-Lim-Kim combination does not teach refraining from purging past authentication determinations in a memory within a purge time threshold. 
Bailey teaches refraining from purging past authentication determinations in a memory within a purge time threshold (i.e. preventing the deletion of authentication data) [0056]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Novaes-Lim-Kim combination so that it would have been refrained from purging past authentication determinations in a memory within a purge time threshold. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Novaes-Lim-Kim combination by the teaching of Bailey because it helps prevent deletion to be replicated to other clients [0001].
12.  Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novaes U.S. Patent No. 7,876,754 B2, Lim US 2016/0277436 A1 and Kim et al US 2020/0089867 A1 (hereinafter Kim) as applied to claim 8 above, and further in view of Carrico et al US 2008/0155278 A1 (hereinafter Carrico).
As to claim 11, the Novaes-Lim-Kim combination does not teach the method of claim 8, further comprising purging past authentication determination in the memory in response to an authentication being received again. 
Carrico teaches purging past authentication determination in the memory in response to an authentication being received again.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Novaes-Lim-Kim combination so that past authentication determination would have been purged in the memory in response to an authentication being received again.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Novaes-Lim-Kim combination by the teaching of Carrico because it helps protect against substitution attacks [0006].
Allowable Subject Matter
13.  Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 9, the prior art does not disclose, teach or fairly suggest the limitations of “determining if the age of the previous authorization is above a threshold”, “in response to the age of previous authorization being above the threshold, adding the authorization request to an authorization queue”, “waiting for the authorization function to be operating” and “submitting the authorization queue to the authorization function”. 
As to claim 19, the prior art does not disclose, teach or fairly suggest the limitations of “determining if the age of the previous authorization is above a threshold”, “in response to the age of previous authorization being above the threshold, adding the authorization request to an authorization queue”, “waiting for the authorization function to be operating” and “submitting the authorization queue to the authorization function”. 
Relevant Prior Art
14.  The following references have been considered relevant by the examiner:
A.  Bonnin et al US 2019/0215234 A1 directed to a method for securing data within a connected object against attacks affecting a control circuit of the connected object [0001].
B.  Chao et al US 2007/0271618 A1 directed to securing access to a service data object that include providing a service data object having an embedded security policy, and enforcing by the object the security policy of the object [abstract].
C.  Ranjan et al US 2020/0404485 A1 directed to a system for exchanging authentication data between edge-nodes [abstract].
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492